Citation Nr: 1538360	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability associated with herbicide exposure, to include for purposes of entitlement to retroactive benefits under 38 C.F.R. § 3.816 ("Awards under the Nehmer Court Orders").

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  The Veteran served more than 11 months in Vietnam, and earned a Combat Infantryman's Badge as well as a Bronze Star Medal with "V" device (Combat Distinguishing Device or Combat "V"), among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  A September 2009 rating decision denied entitlement to service connection for PTSD.  A rating decision prepared in September 2011 denied service connection for atherosclerosis (also claimed as heart disease) associated with herbicide exposure, for purpose of entitlement to retroactive benefits under 38 C.F.R. § 3.816 (regulation governing retroactive benefits under Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.) (Nehmer).  The issues on appeal are more accurately stated as set forth on the title page of this decision.  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in July 2015 at the RO.  The transcript of that hearing is associated with the Veteran's electronic eFolder VA file. 

Following that hearing, the Veteran submitted additional evidence.  Pertinent evidence submitted by an appellant must be referred to the AOJ for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2015).  No document which appears to authorize waiver of this right was received with the new evidence, nor did the Veteran authorize waiver of review in the discussion at the hearing, although the Veteran was informed of the need for a waiver, if he wished the Board to proceed with appellate review of the new evidence.  Therefore, Remand is required so that the AOJ may conduct review prior to appellate review.  

The Veteran's claims file is wholly electronic, consisting of electronic Virtual VA and eFolder documents on the Veterans Benefits Management System. 

The Board notes the Veteran's testimony that he is entitled to, but has not received, a Purple Heart.  The Board notes that application for this award must be made to the Veteran's service department, not to VA.  Generally, witness statements, which the Veteran may have difficulty obtaining at this time, and medical documentation, are required.  The Veteran's service treatment records reflect that a "grazing wound" was treated 22 May 1968 through June 1968, but do not specify how the wound was incurred.  "Service Treatment Records," received by VA in August 1975, at pages 11, 30, 31.  The supporting statement for an "Award of the Bronze Star Medal for Heroism" states that the Veteran was wounded by enemy fire on "22 May 1968."  See "Military Personnel Record" received December 31, 2008.  

The Board sincerely hopes that these documents, which the Veteran may obtain from VA should he desire to pursue an application for a Purple Heart, will assist the Veteran.  

The claim for service connection for a cardiac disability (claimed as atherosclerosis) associated with herbicide exposure, is addressed in the REMAND portion of the decision below, and is REMANDED to the AOJ.


FINDING OF FACT

The VA examiner opined that the Veteran did not meet the criteria for service connection for PTSD, but other VA providers concluded that an acquired psychiatric disability, treated by VA from 2008 to the present under various diagnoses, is linked to the Veteran's combat service.  

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD as a result of his service in Vietnam.  The Veteran and earned a Combat Infantryman's Badge as well as a Bronze Star Medal with "V" device.  It is assumed, for purposes of this claim, that the Veteran served in combat and experienced combat stressors.  

VA outpatient treatment records dated in May 2008 reflect that the Veteran sought treatment for symptoms for "possible PTSD."  The provider noted that the Veteran was "downcast."  Diagnoses of depression and "possible PTSD" were assigned.  Citalopram (Celexa) was prescribed.  Although the Veteran reported some improvement, providers who treated him noted that his relationship with his wife continued to be problematic.  The Veteran was uncommunicative.  In May 2010, the Veteran reported to B.B., LCSW, that he was financially unable to attend group therapy because of the driving expenses.  He was given a travel voucher, but did not begin attending group therapy.

In June 2010, B.B., LCSW, noted that the Veteran appeared to be having a depressive episode, but with no psychotic symptoms.  The Veteran and his wife were counseled, as the Veteran's wife had decided to seek a divorce.  The Veteran had extreme difficulty communicating feelings and even holding his wife's hand.  July 2010 VA Mental Health outpatient note.  B.B., LCSW, noted that the Veteran "would rather lose something important" to him than express an emotion.  August 2010 VA Mental Health outpatient note.  In October 2010, B.B., LCSW, described the Veteran as "frozen in time due to Vietnam experiences."  In December 2010 through March 2011, B.B., LCSW, noted that the Veteran had begun to communicate and talk during the treatment sessions, but remained focused on the effects of killing people in Vietnam.  

In April 2011, the Veteran's psychiatrist noted that the Veteran continued to report that the citalopram was helpful, but the Veteran continued to experience periodic problems with depressed mood.  Typically he was unable to go longer than one to 2 weeks without feeling depressed.  He rated the current severity of his depression as 7/10.  The psychiatrist noted that the Veteran had "experienced problems with depression for many years," and further noted that the Veteran served for one year in Vietnam as an infantryman.  That same month, B.B., LCSW, commented that the Veteran would not be able to manage his life, in the present, any better, and would remain a loner, as long as his time in Vietnam remained as his focus.  

Treatment records dated from April 2011 through January 2012 reflect that B.B., LCSW, challenged the Veteran to find ways to make behavior changes.  In August 2011, the provider stated that the Veteran "continues to experience daily symptoms of PTSD."  B.B., LCSW, noted that the Veteran "states he wants something different yet he takes no action towards change."  

On VA examination conducted in December 2011, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, but did have a depressive disorder.  The examiner noted that the relationship between the Veteran and his wife of 39 years was "tenuous," and noted that the Veteran had been treated with citalopram at a VA outpatient clinic since 2008, when the Veteran reported he had been depressed for about a year.  The examiner noted that the assigned diagnoses were PTSD and dysthymic disorder, but also noted that screenings for PTSD in 2003, 2004, 2005, 2006, 2007, and 2009 were all negative.  

The examiner assigned a GAF score of 70, and opined that, although a mental disorder had been diagnosed, it did not interfere with occupational or social functioning or require continuous medication.  In February 2012, the same examiner provided an addendum, and noted that review of all clinical records had been completed, with no change in diagnosis.  

In January 2012 and February 2012, B.B., LCSW, again noted that the Veteran was making no cognitive behavioral changes.  The provider directed the Veteran to spend time in conversation with his wife and to start attending a veterans' group at another location closer to the Veteran's home.  Diagnoses of depressive disorder, chronic PTSD, and mood disorder due to a general medical condition were assigned.  In March 2012, B.B., LCSW, noted that there had been no progress in behavior changes or in the Veteran's relationship with his wife during the course of the two years of treatment by the provider.  

B.B., L.C.S.W. opined that the Veteran "shows signs/symptoms not uncommon for Vietnam veterans (e.g. general mistrust, fear of intimacy, procrastination)."  His wife stated that the Veteran would sit in his room, sometimes not showering, for days.  B.B. noted that the Veteran could be a "good conversationalist" when discussing non-threatening thoughts.  The Veteran said he loves his wife and wants her to be happy, but "just doesn't see the point" of communication.  The provider advised the Veteran to call for his next appointment when he made some observable, measurable attempt to change.  

In November 2012, the Veteran was informed that the VA provider who had been treating him had died.  The newly-assigned provider noted that the Veteran described "many symptoms of PTSD," and talked about being disabled and not being able to work.  The provider concluded that the Veteran was in a "chronic slump," and had few meaningful activities.  The provider opined that the Veteran's "depression is evident as well as some PTSD symptoms but he continues to function adequately."  

The records disclose that the Veteran was seen for VA health care numerous times in 2013 and in 2014, and continued to take Celexa, but did not seek mental health clinic care.  In March 2015, a provider described the Veteran as somewhat irritable, but "fully oriented, logical and coherent."  The Veteran had low motivation, and "endorsed anhedonia" but denied suicidal or homicidal ideation.  The Veteran had "vague complaints" of symptoms of PTSD.  He reported limited sleep, occasional nightmares, and was isolative.  Judgment and insight were intact.  His speech was normal.  The provider assigned a diagnosis of persistent depressive disorder, and recommended that Veteran return to routine mental health treatment.

May 2015 VA outpatient psychiatric evaluation resulted in a diagnostic impression of "PTSD chronic."  The Veteran's prescription for Citalopram (Celexa) was renewed.  June 2015 VA outpatient treatment notes reflect that the Veteran continued to take his "stress" medication, stating that his wife told him to keep the appointment so he could get his medication.  

At his hearing before the Board in July 2015, the Veteran testified to his belief that he had an acquired psychiatric disorder which resulted from his combat service.  The Veteran described primarily feeling depressed.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) (1994).  38 C.F.R. § 4.125(a).  

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The VA examiner and VA providers agree that the Veteran's combat experiences involved actual or threatened death and serious injury.  The VA examiner, however, concluded that the Veteran did not persistently re-experience the events, did not have numbing of general responsiveness, did not display persistent increased arousal, and did not meet the full criteria for a diagnosis of PTSD.  The examiner apparently accepted at face value the Veteran's statements that he did not re-experience or have intrusive memories of his service, without addressing whether that statement was consistent with the prior evidence of record.  The VA examiner apparently took at face value the Veteran's statements that he liked to watch TV and liked to garden, although other medical evidence establishes that the Veteran had chronic back pain, chronic neck pain, and neuropathy of the upper extremities.  The VA examiner did not comment on the Veteran's refusal to participate in physical therapy, movement classes, nutrition classes, or take advantage of other VA resources offered to him.  The examiner did not comment on the statements of the Veteran's wife that the Veteran would stay in his room for long periods, did not socialize, and did not communicate.   

In contrast, the Board notes that the most favorable evidence was documented by the provider who treated the Veteran for the longest period of time.  That provider, in contrast to the VA examiner's opinion, concluded that the Veteran had no meaningful activities and that many of the Veteran's behaviors were directly related to his combat service.  

The Board also finds it significant, in weighing the relative probative value of the favorable and unfavorable evidence, the VA examiner who concluded the Veteran did not meet the criteria for PTSD did agree that there was a diagnosed disorder, but did not provide an opinion as to whether the Veteran's diagnosed current psychiatric disorder was linked to his service.

The fact that numerous VA treatment notes reflect that VA providers linked current behaviors that threatened the Veteran's health and his marriage with the Veteran's Vietnam experiences.  The Board finds that the references and links to the Veteran's service are favorable opinions lining a current acquired psychiatric disorder with the Veteran's service.  The Board acknowledges that the treatment notes from 2008 to 2015 are less specific than the unfavorable 2009 VA examination report and 2011 addendum.  The most favorable evidence is from a provider who treated the Veteran for the longest period.  However, since the favorable evidence includes assessments by several providers, over a period of several years, the favorable evidence as a whole is, in the Board's opinion, sufficient to place the evidence at least in equipoise.  

The Board does not give greater weight to the unfavorable opinions and 2013 unfavorable VA examination report than the multiple favorable opinions.  The balance of favorable and unfavorable evidence is in relative equipoise.  Since the evidence for and against the Veteran's claim is in relative equipoise, service connection for an acquired psychiatric disability may be granted.

As this claim has been resolved in the Veteran's favor, VA has no further duty to notify or assist the Veteran, as the outcome the Veteran seeks, service connection for a psychiatric disability, may be granted.  

ORDER

The appeal for service connection for an acquired psychiatric disability is granted.


REMAND

The RO conducted an additional review of the Veteran's 2006 claim for non-service-connected pension in 2011, as required under Nehmer and recently regulatory revisions required to effectuate Nehmer.  The additional review was undertaken to determine whether any cardiovascular disorder identified at the time of the 2006 claim was a disease "associated with exposure to herbicides" for VA purposes.  

By law, if a Veteran who was exposed to herbicides develops ischemic heart disease, as defined for VA purposes, the Veteran is entitled to a presumption of service connection.  Ischemic heart disease is defined for VA purposes as including acute, subacute, and old myocardial infarction and atherosclerotic cardiovascular disease, including coronary artery disease and coronary artery bypass surgery, but excluding hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Ischemic heart disease includes atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.

In this case, a chest x-ray conducted in 2005 disclosed "Borderline heart.  Atherosclerosis."  The RO determined that this finding was not consistent with ischemic heart disease, because the Veteran did not have ischemia and had not undergone cardiac bypass surgery.  The Veteran, through his representative, argues that radiologic evidence of "atherosclerosis" meets the definition of ischemic heart disease.  

The RO determined that, since the Veteran's cardiac silhouette was within normal limits and there was no mention of any coronary calcifications or coronary atherosclerosis in the current VA treatment records, the atherosclerosis was "peripheral," and did not meet the criteria for a disease which could be presumed service-connected.  The Veteran and his attorney argue that medical opinion is required to address the Veteran's contention.  

At his July 2015 hearing before the undersigned, the Veteran testified that a diagnosis of ischemic heart disease had been assigned after he was afforded VA examination in 2011.  Additional evidence has been added to the claims file that has not yet been reviewed by the AOJ.  The Veteran has not waived his right to consideration of that evidence prior to appellate review.  Therefore, Remand is required so that the AOJ may consider this evidence and issue a Supplemental Statement of the Case (SSOC).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran if his private provider treats him for a cardiovascular disease.  If so, the Veteran should be afforded an opportunity to submit or identify the private records.

2.  Obtain VA treatment records after June 2015.  

3.  Arrange for review of the Veteran's electronic claims file by an appropriate reviewer.  The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate whether the electronic record has been reviewed.  The VA examination report should include discussion of the Veteran's cardiovascular disorders.  

If the reviewer determines that additional medical history should be obtained from the Veteran or those additional diagnostic studies and tests should be accomplished, or that in-person examination is necessary, the Veteran should be afforded VA examination.  

The reviewer/examiner should be notified that it is presumed that the Veteran was exposed to herbicides during his active service in Vietnam.  The reviewer/examiner should be provided with the definition of ischemic heart disease under 38 C.F.R.  § 3.309(e)(2015).

The reviewer/examiner should address the following:  

a) Is it at least as likely as not that the Veteran has ischemic heart disease, as defined by VA regulation?  If not, the reviewer/examiner should discuss why the notations of atherosclerosis in the medical records do not meet the definition of ischemic heart disease as defined by VA.

b) Is it at likely as not that the Veteran developed a current heart disability that had its clinical onset during his active military service? 
	
c) Is it at likely as not that the Veteran has a heart disability that developed within one year following separation from service (in January 1969)? 

d) Is it at likely as not that the Veteran currently has a heart disability that is otherwise related to his active military service, to include as causally related to exposure to herbicide agents during his Vietnam service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


